Citation Nr: 1445147	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia prior to March 30, 2012.  

2.  Entitlement to service connection for an acquired psychiatric disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A copy of the hearing transcript has been associated with the file. 

In May 2012 rating decision, the RO increased the rating assigned for fibromyalgia to 40 percent disabling, effective March 30, 2012, the highest schedular rating for this disability.  The Veteran continued the appeal for a higher rating prior to March 2012.  


FINDINGS OF FACT

1.  For the entire initial rating period, fibromyalgia has been manifested by symptomatology that is constant, or nearly so, and refractory to therapy.

2.  The competent, probative evidence of record fails to relate any currently diagnosed psychiatric disorder to service or a service-connected disability.   

3.  The Veteran service-connected disabilities are fibromyalgia, rated at 40 percent disabling; fracture of the right ankle, rated at 20 percent disabling; and, varicose veins of the right leg, rated at 20 percent disabling.  These ratings combine to 60 percent.

4.  The evidence of record does not indicate these service-connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial disability rating of 40 percent for fibromyalgia.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2013).

2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria are not met for a TDIU, including warranting referral for extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in June and July 2009 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Further, the Veteran was afforded VA examinations in April 2010 and March 2012 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include interviews with the Veteran, a review of the record, and full physical examinations addressing the relevant criteria.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 5025 for fibromyalgia prior to March 30, 2012, and a rating of 40 percent since.  He contends that his fibromyalgia warrants a rating of 40 percent for the entire period on appeal.  For the reasons that follow, the Board concludes the criteria for a 40 percent schedular rating were met effective from the date of claim in May 2009.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5025, a 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.

VA treatment records dated from 2008 through 2013 show the Veteran's continuous complaints of and treatment for symptoms associated with his fibromyalgia.  Specifically, a December 2010 VA treatment record notes the Veteran's report of bowel irregularity, including diarrhea and constipation for over a year.  A January 2011 treatment record indicated the Veteran suffers from constant musculoskeletal pain and fatigue.  

Further, the April 2010 and March 2012 VA examinations continue to reflect the symptoms noted in the Veteran's VA treatment records.  The VA examiners both noted the Veteran's reported symptoms of sleep issues and fatigue, muscle and joint pain and stiffness, muscle spasms, and constipation.  More importantly, since 2009, the Veteran has reported that these symptoms are constant, with a pain level of 8 out of 10.  In addition, the Veteran requires the use of medication to control his symptoms.  

Based on the foregoing, the Board finds that the Veteran's fibromyalgia more closely approximates a 40 percent disability rating, which is the maximum schedular rating under Diagnostic Code 5025, during the entire appeals period, including the period prior to March 30, 2012.  

Therefore, the Veteran is now in receipt of a 40 percent evaluation, which is the maximum disability evaluation permitted under Diagnostic Code 5025.  The Board further notes that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for the Veteran's fibromyalgia.  

The Board has also considered whether the Veteran's fibromyalgia presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran specifically requested a rating of 40 percent for the entire appeals period.  Accordingly, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder.  He argues that he suffers from a psychiatric disorder, specifically anxiety that is due to his military service.  In the alternative, he states his psychiatric disorder is due to or aggravated by his service-connected fibromyalgia.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the evidence shows the Veteran is currently diagnosed with undifferentiated somatoform disorder.  See VA Compensation Examinations dated from April 2010 and March 2012.  Therefore, the question is whether this was incurred in service, or was caused or aggravated by a service connected disability. 

The Board notes the Veteran's service treatment records do not reflect any psychiatric complaints or treatments.  Moreover, four years following his separation from service in January 1995, the Veteran underwent a general VA examination, at which time there was no indication of a psychiatric disorder.  

The Board notes VA and private treatment records dated through 2013 are associated with the Veteran's file.  These records show the Veteran's subjective complaints of anxiety and depression, associated with his diagnosis of undifferentiated somatoform disorder.  In addition, the evidence reflects he received regular treatment for his psychiatric disorder.  However, these records do not contain an opinion promulgated by either a private or VA treating physician or psychiatrist regarding the etiology of the Veteran's undifferentiated somatoform disorder, either on a direct or secondary basis.  

In April 2010, the Veteran underwent a VA examination to specifically address his psychiatric claim.  The examiner indicated he reviewed the claims file and conducted an in-person interview and examination of the Veteran.  The examiner provided a diagnosis of undifferentiated somatoform disorder noting it was not related to service and observing there is no scientific evidence or research evidence that supports the contention that fibromyalgia cases a psychiatric disorder.  

In March 2012, the Veteran was again examined for VA purposes.  The examiner reviewed the Veteran's file, took a history from the Veteran, and conducted a mental examination.  The examiner also provided a diagnosis of undifferentiated somatoform disorder and concluded the Veteran did not meet the criteria for any other Axis I diagnoses, such as anxiety disorder or adjustment disorder.  The examiner noted that there is no evidence the Veteran's service-connected fibromyalgia caused or aggravated the Veteran's mental health diagnosis, and that there was no evidence the psychiatric disability was related to service.  

Finally, the Board notes the Veteran is in receipt of disability compensation from the SSA due to osteoarthritis and an affective mood disorder, which was awarded from November 2007.  However, this does not address the question of service connection, so these records are not relevant here.  

To the extent that the Veteran himself believes that his current psychiatric disability is related to his active service, or to his service-connected fibromyalgia, the Board notes he is competent to relay the date of onset of his symptoms and to describe the symptoms associated with his disorder, such as anxiety and depression.  Indeed, he has done so during his April 2010 and March 2012 VA examinations, March 2014 videoconference hearing testimony, and written statements submitted during the course of his appeal.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of a psychiatric disorder.  

Thus, the most probative evidence shows the onset of the Veteran's diagnosed undifferentiated somatoform disorder was several years after service, and has not been linked to service or service connected disability.  In these circumstances, a basis upon which to establish service connection for a psychiatric disability is not present.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

First, the Board notes that the Veteran does not meet the schedular requirement for a TDIU.  The Veteran is service connected for fibromyalgia, rated at 40 percent disabling; fracture of the right ankle, rated at 20 percent disabling; and, varicose veins of the right leg, rated at 20 percent disabling.  These ratings combine to 60 percent, effective from May 20, 2009.  Accordingly, he does not have sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

Although the percentage requirements are not met, entitlement to benefits on an extraschedular basis may also be awarded when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but may refer the matter to the appropriate VA office if indicated.  

On his VA Form 21-8940, dated in July 2009, the Veteran stated he became too disabled to work in November 2007.  At that time, he was last employed as a sales person.  Previously, he worked for another company as a telemarketer and, prior to that, worked for the United States Postal Service (USPS) as a carrier.  The evidence indicates that the Veteran is currently not employed.  As for his educational history, the Veteran has a Bachelor's degree in business.  

The Veteran has undergone several VA examinations for his various disabilities, including a VA examination specific to his claim for a TDIU, and VA has obtained an opinion regarding his employability.  First, in May 2009 the Veteran was provided a VA examination pertaining to the Veteran's right ankle and associated varicose veins.  His subjective complaints indicate he suffers from associated pain and weakness in the right ankle.  Additionally, during flare-ups, the Veteran reported that he has to stop and keep his legs elevated.  No opinion as to employability was provided.  

In April 2010, the Veteran was examined to determine the severity of his service-connected fibromyalgia, and an opinion as to unemployability was also obtained.  This VA examiner specifically found that sedentary employment could be explored for the Veteran, when considering the effects of the service-connected fibromyalgia, right ankle fracture, and varicose veins.  

The Veteran was most recently examined in March 2012, in connected with his claim for an increased rating for his service-connected fibromyalgia.  At that time, the VA examiner stated that the Veteran's symptomatology is unchanged since 2010.  The examiner noted that the Veteran would have problems functioning in a physical environment, but sedentary employment continues to be an option that could be explored.  

The Veteran is also in receipt of SSA disability.  However, in arriving at this determination, SSA considered disabilities for which the Veteran was not service connected, such as osteoarthritis and an affective mood disorder.   Regardless, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier, 1 Vet. App. at 417.

Supporting the Veteran's TDIU claim is a VA occupational therapy consult dated in May 2011.  At that time, the occupational therapist indicated that, due to the Veteran's service connected disabilities, he has limitations in sitting, walking, carrying, standing, and suffers from chronic pain.  As such, the Veteran was not considered an appropriate candidate for full time employment, even at a sedentary level.  Significantly, however, this evaluation also contemplated the Veteran's non-service connected disabilities.  

Overall, the Board finds that entitlement to TDIU benefits is not warranted.  The 2010 and VA examiners reports are the most probative pieces of evidence on the subject, as the VA examiners both reviewed the entire claims file in rendering an opinion, following physical examinations and in-person interviews of the Veteran.  Further, the VA examiners both concluded that while the Veteran has physical limitations, sedentary employment was not excluded.  

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the April 2010 and March 2012 VA examiners, who have greater medical expertise in ascertaining the impairment associated with disability.  Given that, the Board finds that these opinions outweigh that offered by the Veteran himself. 

Thus, the preponderance of the evidence in the record establishes that the Veteran is not precluded from securing and maintaining substantially gainful employment due to service-connected disabilities.  As noted above, consideration in a TDIU claim may not be given to a claimant's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  While the Veteran's overall medical condition could preclude work requiring physical-type labor, all forms of substantially gainful employment are not precluded, such as a sedentary-type job.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to award the benefit sought.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  And in this particular instance, the VA examiners have indicated the Veteran is not precluded or restricted from all forms of employment that may be considered substantially gainful.  Accordingly, TDIU is not warranted.


ORDER

Effective from May 2009, entitlement to a disability rating of 40 percent for fibromyalgia is granted.  

Entitlement to service connection for an acquired psychiatric disability is denied.  

Entitlement to a TDIU is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


